        Case 9:18-cv-00200-DLC Document 45 Filed 09/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 BRIAN BURNS,                                          CV 18–200–M-DLC

                      Plaintiff,

        vs.                                                   ORDER

 SHIRE PHARMACEUTICALS INC.,

                      Defendant.


      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 44),

IT IS ORDERED that this case is DISMISSED WITH PREJUDICE, the parties to

bear their own costs and attorneys’ fees.

      DATED this 8th day of September, 2020.




                                        -1-
